People v Cooper (2017 NY Slip Op 09150)





People v Cooper


2017 NY Slip Op 09150


Decided on December 27, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 27, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2012-09057
 (Ind. No. 1282/01)

[*1]The People of the State of New York, respondent,
vBilly Cooper, appellant.


Randall D. Unger, Bayside, NY, for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Anastasia Spanakos of counsel; Lorrie A. Zinno on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Queens County (Buchter, J.), imposed August 20, 2012, upon his convictions of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, the resentence being a period of postrelease supervision in addition to the determinate term of imprisonment previously imposed on March 4, 2004.
ORDERED that the resentence is affirmed.
The defendant contends that the resentencing court erred in imposing a period of postrelease supervision of 5 years rather than 2½ years after it allegedly promised to impose the "minimum allowable" period of postrelease supervision. Contrary to the defendant's contention, the court did not misapprehend its sentencing discretion with respect to that period, since the only period of postrelease supervision that it could have imposed upon the defendant, an adjudicated second violent felony offender, was 5 years (see Penal Law § 70.45[2]; cf. People v Henry, 78 AD3d 861, 862; People v Britt, 67 AD3d 1023, 1024). Accordingly, the court's imposition of a 5-year period of postrelease supervision was proper.
RIVERA, J.P., AUSTIN, ROMAN, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court